DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-92 are pending in this application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27 and 84-90, drawn to a device, comprising:  a hydrogel matrix including a photoabsorber; and a void architecture in the matrix, having a first vessel architecture and a second vessel architecture that are each tubular and branching; wherein the first and second vessel architectures are fluidically independent from each other, classified in Class C12N, subclass 2537/00 for example.
II. Claims 28-33 and 91, drawn to a pre-polymerization solution comprising:
a photosensitive polymer; and a photoabsorber additive material suitable to control light penetration, wherein the additive material is at least partially removable from a solid formed of the pre-polymerization solution, classified in Class B33Y, subclass 70/00 for example.


III. Claims 34-36, drawn to a method of fabricating, with a processor, a 3D hydrogel construct, comprising:  creating a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices;
generating a first vascular component of the model by:  removing the faces and/or the vertices of the polyhedra, and using the remaining topology as a vascular skeleton, and
skinning the skeleton with a polygonal mesh and then smoothing the result to produce cylindrical channels along the edges of the model with intervessel junctions located at
each vertex location; generating a second vascular component of the model by:  scaling the faces of the 3D model along local face normals such that the second vascular component is nested inside the first vascular component, forming independent fluidic connections to the first vascular component and to the second vascular component, and
performing a Boolean subtraction from a solid volume; and combining the two vascular components of the model, classified in Class B33Y, subclass 10/00 for example.
IV. Claims 37-47, drawn to a method of manufacturing a hydrogel matrix construct, comprising:  creating a 3D model of the hydrogel matrix construct using a design software, wherein the 3D model of the hydrogel matrix construct comprises a first computational algorithm that yields a first tubular channel network in the hydrogel matrix construct, and a second computational algorithm, different from the first computational algorithm, that yields a second tubular channel network in the hydrogel matrix, wherein the first and second tubular channel networks are two independent, entangled vascular networks; 

converting the 3D model to a format suitable for use in a 3D additive manufacturing software to yield a formatted 3D model to be generated using a 3D additive manufacturing machine; and directing the additive manufacturing machine to generate the model, classified in Class B33Y, subclass 10/00 for example.
V. Claims 48-54, drawn to a method of fabricating a 3D hydrogel construct, comprising:  using a computer-implemented process to:  create a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices; generate a first vascular component of the model; generate a second vascular component of the model; and combine the first and second vascular components of the model, classified in Class B33Y, subclass 10/00 for example.
VI. Claims 55-60, drawn to a non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method of fabricating a 3D hydrogel construct, comprising:  creating a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices;
generating a first vascular component of the model; generating a second component of the model; and combining the first and second vascular components of the model, classified in Class G06F, subclass 15/76 for example.
VII. Claims 61-69, drawn to an apparatus for manufacturing a hydrogel matrix construct, comprising:  a frame; a stage with z-axis drive motor attached to the frame;
an electronics board for controlling movement of the stage with respect to the frame;
a container configured for holding a solution; a projector for projecting images, wherein the images are image slices of a 3D model of the hydrogel matrix construct;

and a build platform configured for holding a substrate, wherein the hydrogel matrix construct is formed on the substrate, classified in Class A61F, subclass 2/062 for example.
VIII. Claims 70-83 and 92, drawn to a system for manufacturing a hydrogel matrix construct, comprising:  a processor comprising a modeling engine configured to:  create a 3D model of the hydrogel matrix construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices; generate a first vascular component of the model; generate a second vascular component of the model; and
combine the first and second vascular components of the model; and an apparatus configured for manufacturing the hydrogel matrix construct, comprising: a frame;
a stage with z-axis drive motor attached to the frame; an electronics board for controlling movement of the stage with respect to the frame; a container configured for holding a solution; a projector for projecting images, wherein the images are image slices of the model; and a build platform configured for holding a substrate, classified in Class A61F, subclass 2/062 for example.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation. 
For example, Group I is drawn to a device comprising a hydrogel matrix including a photoabsorber while Group II is drawn to a composition comprising a photosensitive polymer and photoabsorber additive material.  

Inventions I and III & IV & V are related as processes of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device as claimed can be made by a materially different process, such as by injection molding.

Inventions I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group I is drawn to a device comprising a hydrogel matrix including a photoabsorber while Group VI is drawn to a computer-readable medium.





Inventions I and VII & VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to products (devices) with materially different designs.  For example, Group I is drawn to a device comprising a hydrogel matrix including a photoabsorber while Groups VII and VIII are directed to an apparatus and system which do not require either a hydrogel matrix or photoabsorber.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III & IV & V are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Group II of a composition comprising a photosensitive polymer and photoabsorber additive material is not disclosed as used in or made by the processes of Groups III & IV & V.

Inventions II and VI & VII & VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group II is drawn to a composition comprising a photosensitive polymer and photoabsorber additive material while Group VI is drawn to a computer-readable medium and Groups VII and VIII are directed to an apparatus and system.  None of Groups VI-VIII require a composition comprising a photosensitive polymer and photoabsorber additive material.

Inventions III and IV & V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation.  For example, Group III requires the steps of creating a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices;
generating a first vascular component of the model by:  removing the faces and/or the vertices of the polyhedra, and using the remaining topology as a vascular skeleton, and
skinning the skeleton with a polygonal mesh and then smoothing the result to produce cylindrical channels along the edges of the model with intervessel junctions located at
each vertex location; generating a second vascular component of the model by: 


scaling the faces of the 3D model along local face normals such that the second vascular component is nested inside the first vascular component, forming independent fluidic connections to the first vascular component and to the second vascular component, and performing a Boolean subtraction from a solid volume; and combining the two vascular components of the model, steps which are not found in Group IV or V.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group III is drawn to a method of creating a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices; generating a first vascular component of the model by:  removing the faces and/or the vertices of the polyhedra, and using the remaining topology as a vascular skeleton, and skinning the skeleton with a polygonal mesh and then smoothing the result to produce cylindrical channels along the edges of the model with intervessel junctions located at each vertex location; generating a second vascular component of the model by: 


scaling the faces of the 3D model along local face normals such that the second vascular component is nested inside the first vascular component, forming independent fluidic connections to the first vascular component and to the second vascular component, and performing a Boolean subtraction from a solid volume; and combining the two vascular components of the model while Group VI is drawn to a computer-readable medium.

Inventions III and VII & VIII are related as process and apparatuses for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for fabricating a 3D hydrogel construct could be performed by hand under laboratory conditions.

Inventions IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation.  


For example, Group IV requires the steps of creating a 3D model of the hydrogel matrix construct using a design software, wherein the 3D model of the hydrogel matrix construct comprises a first computational algorithm that yields a first tubular channel network in the hydrogel matrix construct, and a second computational algorithm, different from the first computational algorithm, that yields a second tubular channel network in the hydrogel matrix, wherein the first and second tubular channel networks are two independent, entangled vascular networks; converting the 3D model to a format suitable for use in a 3D additive manufacturing software to yield a formatted 3D model to be generated using a 3D additive manufacturing machine, steps which are not found in Group V.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group IV is drawn to creating a 3D model of the hydrogel matrix construct using a design software, wherein the 3D model of the hydrogel matrix construct comprises a first computational algorithm that yields a first tubular channel network in the hydrogel matrix construct, and a second computational algorithm, different from the first computational algorithm, that yields a second tubular channel network in the hydrogel matrix, 
wherein the first and second tubular channel networks are two independent, entangled vascular networks; converting the 3D model to a format suitable for use in a 3D additive manufacturing software to yield a formatted 3D model to be generated using a 3D additive manufacturing machine, while Group VI is drawn to a computer-readable medium.

Inventions IV and VII & VIII are related as process and apparatuses for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for fabricating a 3D hydrogel construct could be performed by hand under laboratory conditions.

Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group V is drawn to a method of fabricating a 3D hydrogel construct, comprising:  using a computer-implemented process to:  create a 3D model of the construct based on a tessellation of polyhedra having a number of faces connected by edges and vertices; generate a first vascular component of the model;
generate a second vascular component of the model; and combine the first and second vascular components of the model, while Group VI is drawn to a computer-readable medium.

Inventions V and VII & VIII are related as process and apparatuses for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for fabricating a 3D hydrogel construct could be performed by hand under laboratory conditions.

Inventions VII & VIII and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to independent and distinct inventions which are not disclosed as capable of use together and have different designs and modes of operation.  For example, Group VI is drawn to a computer-readable medium while Groups VII and VIII are drawn to an apparatus and system for manufacturing a hydrogel matrix construct.



Inventions VIII and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the sub-combination is separately claimed.  The subcombination has separate utility, such as the 3D printing of footwear.

The Examiner has required restriction between combination and subcombination inventions.  Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter and classification such that each invention would necessitate a unique and distinct search strategy and/or search terms creating a serious search and/or examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. 
In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The Examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

This application contains claims directed to the following patentably distinct species:
1) cells (as exemplified by the species of Claims 44, 64 and 73).

 The species are independent or distinct because the cells are from different physiologically organs and have different structures and functions.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from 1) above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 41, 42, 62, 63, 70 and 71 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The cell types are unique and distinct from one another in terms of origin and function such that each cell type would necessitate a separate search strategy and/or search terms creating a serious search and/or examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/24/2022